Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for domestic priority under Provisional US Application 62/800,772, filed 02/04/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2020 and 01/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because reference character 20 is used to label the damper systems in FIG. 5, whereas reference character 14 is used to label the damper systems elsewhere in the written description. Reference character 20 is used to refer to the dampers of the damper systems 14 rather than the damper system as a whole. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0049]-[0050] and [0056], “damper systems 20” should be “damper systems 14” for consistency with the reference characters used elsewhere in the written description.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  "wherein in the instructions" on line 1 of the claim should be "wherein the instructions".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the object" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, “the object” will be interpreted as “the detected object”.
Claim 5 recites the limitation "the object" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, “the object” will be interpreted as “the detected object”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13,  and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2017/0137023 A1), hereinafter Anderson.

Regarding claim 1, Anderson teaches a ride height control system for a vehicle, the ride height control system comprising:
a damper system configured to selectively adjust a ride height of the vehicle;
Anderson teaches ([0009]): "The vehicle suspension system may include an active suspension system with sufficiently rapid response to raise or lower a vehicle chassis in order to adjust vehicle height and orientation
and a computer in communication with the damper system,
Anderson teaches ([0017]): "The method may also include receiving a command or information from an electronic control unit (ECU) of the vehicle. The method may further include controlling an active suspension actuator at least partially in response to the received command."
the computer having a processor and a memory storing instructions executable by the processor to adjust the ride height of the vehicle upon determining that the vehicle will collide with a detected object.
Anderson teaches ([0017]): "The method may also include receiving a command or information from an electronic control unit (ECU) of the vehicle. The method may further include controlling an active suspension actuator at least partially in response to the received command." An ECU is commonly known in the art to contain a processor (or analogous computing component). Further, at least some form of memory must be present in order for the ECU to generate the command or information, as is well-known in the art. Anderson further teaches ([0072]): "In some embodiments an active suspension system may be used to improve safety by determining the presence of an object on the road; determining that collision with the object is imminent; identifying the object; using an active suspension system to adjust the posture of the vehicle before a collision occurs at least based on the identification." Anderson even further teaches ([0012]): "In some embodiments, the object is in the lane of travel and the controller temporarily raises the ride height of the vehicle to safely pass over the object."
Regarding claim 2, Anderson teaches the aforementioned limitations of claim 1. Anderson further teaches:
the instructions include instructions to identify the detected object as extending upwards a height above a road surface.
Anderson teaches ([0072]): "In some embodiments an active suspension system may be used to improve safety by determining the presence of an object on the road; determining that collision with the object is imminent; identifying the object; using an active suspension system to adjust the posture of the vehicle before a collision occurs at least based on the identification." Anderson further teaches ([0012]): "In some embodiments, the object is in the lane of travel and the controller temporarily raises the ride height of the vehicle to safely pass over the object." Since the controller temporarily raises the ride height of the vehicle in order to pass over the object, it is at least known by the system that the detected object extends upwards a height above the road surface (otherwise there would be no need to raise the ride height to pass over the object).

Regarding claim 3, Anderson teaches the aforementioned limitations of claim 2. Anderson further teaches:
the instructions include instructions to adjust the ride height upwards to a height greater than the height of the object.
Anderson teaches ([0012]): "…the active suspension system may comprise at least one sensor and controller that are configured to detect the object… In some embodiments, the object is in the lane of travel and the controller temporarily raises the ride height of the vehicle to safely pass over the object." In order for a vehicle to pass safely over the object in such a scenario, the ride height of the vehicle must at least be greater than the object in order to avoid collision.
Regarding claim 6, Anderson teaches the aforementioned limitations of claim 1. Anderson further teaches:
the damper system includes a damper having an adjustable length.
Anderson teaches ([0189]): "FIG. 13 depicts an embodiment of an aspect of an active suspension system 980 with top mount 951 attached to the vehicle body and unsprung mass element 952 attached to vehicle wheel 953. Damper housing 981 includes a primary suspension piston 982 with primary piston shaft 982b attached to element 952, and a secondary height adjustment piston with secondary piston shaft 983b attached to top mount 951. Housing 981 also includes fluid filled compression volume 984, extension volume 985, and height adjustment volume 986. Suspension spring 959 is interposed between housing 981 and element 952." A spring is well-known in the art to function as a damper. FIG. 13, shown below, demonstrates that the length of suspension spring 959 is adjustable based on the position of piston 985 (i.e., changing the length of piston 985 would result in a change in the length of suspension spring 959).

    PNG
    media_image1.png
    824
    534
    media_image1.png
    Greyscale

Regarding claim 7, Anderson teaches the aforementioned limitations of claim 6. Anderson further teaches:
adjusting the ride height of the vehicle includes changing the length of the damper.
Anderson teaches ([0190]): "Hydraulic motor/pump 967, primary circuit valve 987 and secondary circuit valve 988 are configured and constructed to regulate transfer and distribution fluid among volumes 984, 985, and 986 and control the position of pistons 982 and 983 relative to housing 981, as well as the net force exerted on them by the fluid. With valves 987 and 988 positioned as shown in FIG. 13, the position of piston 985 acts as a part of the active suspension system to control the position of wheel 953 with respect to top mount 951." Controlling the position (i.e., the height) of wheel 953 with respect to top mount 951 amounts to adjusting the ride height of the vehicle. As discussed above in reference to FIG. 13, the length of suspension spring 959 is adjustable based on the position of piston 985 (i.e., changing the length of piston 985 would result in a change in the length of suspension spring 959).

Regarding claim 8, Anderson teaches the aforementioned limitations of claim 1. Anderson further teaches:
the damper system includes a damper and an actuator,
Anderson teaches ([0189]): "FIG. 13 depicts an embodiment of an aspect of an active suspension system 980 with top mount 951 attached to the vehicle body and unsprung mass element 952 attached to vehicle wheel 953. Damper housing 981 includes a primary suspension piston 982 with primary piston shaft 982b attached to element 952, and a secondary height adjustment piston with secondary piston shaft 983b attached to top mount 951. Housing 981 also includes fluid filled compression volume 984, extension volume 985, and height adjustment volume 986. Suspension spring 959 is interposed between housing 981 and element 952." Anderson further teaches ([0190]): “With valves 987 and 988 positioned as shown in FIG. 13, the position of piston 985 acts as a part of the active suspension system to control the position of wheel 953 with respect to top mount 951."
and wherein adjusting the ride height of the vehicle includes changing a length of the damper using the actuator.
Anderson teaches ([0190]): "Hydraulic motor/pump 967, primary circuit valve 987 and secondary circuit valve 988 are configured and constructed to regulate transfer and distribution fluid among volumes 984, 985, and 986 and control the position of pistons 982 and 983 relative to housing 981, as well as the net force exerted on them by the fluid. With valves 987 and 988 positioned as shown in FIG. 13, the position of piston 985 acts as a part of the active suspension system to control the position of wheel 953 with respect to top mount 951." As discussed above in reference to FIG. 13, the length of suspension spring 959 is adjustable based on the position of piston 985 (i.e., changing the length of piston 985 would result in a change in the length of suspension spring 959).

Regarding claim 9, Anderson teaches the aforementioned limitations of claim 1. Anderson further teaches:
the instructions include instructions to identify the detected object as a second vehicle.
Anderson teaches ([0065]): "The method may further comprise using a detector to detect an approaching second vehicle…"

Regarding claim 10, Anderson teaches the aforementioned limitations of claim 9. Anderson further teaches:
the instructions include instructions to identify a characteristic of the second vehicle
Anderson teaches ([0008]): "In some embodiments, detecting the possibility or likelihood of an imminent collision includes detecting an object in a vehicle's predicted trajectory…" The Examiner has interpreted the possibility or likelihood of an imminent collision with the first vehicle to be a characteristic of the second vehicle.
and to adjust the ride height of the vehicle based on the characteristic of the second vehicle.
Anderson teaches ([0072]): "In some embodiments an active suspension system may be used to improve safety by determining the presence of an object on the road; determining that collision with the object is imminent; identifying the object; using an active suspension system to adjust the posture of the vehicle before a collision occurs at least based on the identification." Anderson further teaches ([0012]): "In some embodiments, the object is in the lane of travel and the controller temporarily raises the ride height of the vehicle to safely pass over the object."

Regarding claim 13, Anderson teaches the aforementioned limitations of claim 10. Anderson further teaches:
the characteristic of the second vehicle is a position of the second vehicle relative to the vehicle.
Anderson teaches ([0008]): "In some embodiments, detecting the possibility or likelihood of an imminent collision includes detecting an object in a vehicle's predicted trajectory…" Anderson further teaches ([0012]): “In some embodiments, in the instance that the object is a pedestrian… In some embodiments, the controller is capable of detecting a position and or size of the pedestrian… In some embodiments, the object is a second vehicle in front.”; see also [0065].

Regarding claim 15, Anderson teaches the aforementioned limitations of claim 1. Anderson further teaches:
the instructions include instructions to identify the detected object as a pedestrian.
Anderson teaches ([0012]): "In some embodiments, in the instance that the object is a pedestrian, and the active suspension system may comprise at least one sensor and controller that are configured to detect the object as a pedestrian."

Regarding claim 16, Anderson teaches the aforementioned limitations of claim 15. Anderson further teaches:
the instructions include instructions to, upon identifying the detected object as a pedestrian, adjust the ride height to a predetermined height.
Anderson teaches ([0012]): "In some embodiments, the controller is capable of detecting a position and or size of the pedestrian. In some embodiments, the changed ride height of the vehicle is set to mitigate an effect of impact on the pedestrian, and is a function of the sensed pedestrian positional and or size information."

Regarding claim 17, Anderson teaches a system, comprising:
a computer having a processor and a memory storing instructions executable by the processor
Anderson teaches ([0017]): "The method may also include receiving a command or information from an electronic control unit (ECU) of the vehicle. The method may further include controlling an active suspension actuator at least partially in response to the received command." An ECU is commonly known in the art to contain a processor (or analogous computing component). Further, at least some form of memory must be present in order for the ECU to generate the command or information, as is well-known in the art.
to adjust a ride height of a vehicle upon determining that the vehicle will collide with a detected object.
Anderson teaches ([0072]): "In some embodiments an active suspension system may be used to improve safety by determining the presence of an object on the road; determining that collision with the object is imminent; identifying the object; using an active suspension system to adjust the posture of the vehicle before a collision occurs at least based on the identification." Anderson even further teaches ([0012]): "In some embodiments, the object is in the lane of travel and the controller temporarily raises the ride height of the vehicle to safely pass over the object."

Regarding claim 18, Anderson teaches the aforementioned limitations of claim 17. Anderson further teaches:
the instructions include instructions to control an actuator of a damper system to adjust the ride height of the vehicle.
Anderson teaches ([0190]): "Hydraulic motor/pump 967, primary circuit valve 987 and secondary circuit valve 988 are configured and constructed to regulate transfer and distribution fluid among volumes 984, 985, and 986 and control the position of pistons 982 and 983 relative to housing 981, as well as the net force exerted on them by the fluid. With valves 987 and 988 positioned as shown in FIG. 13, the position of piston 985 acts as a part of the active suspension system to control the position of wheel 953 with respect to top mount 951." Controlling the position (i.e., the height) of wheel 953 with respect to top mount 951 amounts to adjusting the ride height of the vehicle. 

Regarding claim 19, Anderson teaches the aforementioned limitations of claim 17. Anderson further teaches:
the instructions include instructions to identify the detected object as one of extending upwards or downwards from a road surface,
Anderson teaches ([0072]): "In some embodiments an active suspension system may be used to improve safety by determining the presence of an object on the road; determining that collision with the object is imminent; identifying the object; using an active suspension system to adjust the posture of the vehicle before a collision occurs at least based on the identification." Anderson further teaches ([0012]): "In some embodiments, the object is in the lane of travel and the controller temporarily raises the ride height of the vehicle to safely pass over the object." Since the controller temporarily raises the ride height of the vehicle in order to pass over the object, it is at least known by the system that the detected object extends upwards a height above the road surface (otherwise there would be no need to raise the ride height to pass over the object).
and to adjust the ride height to a height or a depth that is greater than a height or depth of the object.
Anderson teaches ([0072]): "In some embodiments an active suspension system may be used to improve safety by determining the presence of an object on the road; determining that collision with the object is imminent; identifying the object; using an active suspension system to adjust the posture of the vehicle before a collision occurs at least based on the identification." Anderson further teaches ([0012]): "In some embodiments, the object is in the lane of travel and the controller temporarily raises the ride height of the vehicle to safely pass over the object." Since the controller temporarily raises the ride height of the vehicle in order to pass over the object, it is at least known by the system that the detected object extends upwards a height above the road surface (otherwise there would be no need to raise the ride height to pass over the object).

Regarding claim 20, Anderson teaches the aforementioned limitations of claim 17. Anderson further teaches:
the instructions include instructions to identify the detected object as a second vehicle,
Anderson teaches ([0065]): "The method may further comprise using a detector to detect an approaching second vehicle…"
to identify a characteristic of the second vehicle,
Anderson teaches ([0008]): "In some embodiments, detecting the possibility or likelihood of an imminent collision includes detecting an object in a vehicle's predicted trajectory…" The Examiner has interpreted the possibility or likelihood of an imminent collision with the first vehicle to be a characteristic of the second vehicle.
and to adjust the ride height of the vehicle based on the characteristic of the second vehicle.
Anderson teaches ([0072]): "In some embodiments an active suspension system may be used to improve safety by determining the presence of an object on the road; determining that collision with the object is imminent; identifying the object; using an active suspension system to adjust the posture of the vehicle before a collision occurs at least based on the identification." Anderson further teaches ([0012]): "In some embodiments, the object is in the lane of travel and the controller temporarily raises the ride height of the vehicle to safely pass over the object." See also [0065]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sivaraman (US 2016/0318365 A1).

Regarding claim 4, Anderson teaches the aforementioned limitations of claim 1. However, while Anderson does teach ([0012]) the detection of objects extending downwards a depth from the ceiling of an overpass, it is of the Examiner’s opinion that such a teaching does not fully meet the limitations of the claim, as an overpass may not always correspond to a roadway. Sivaraman teaches a method of adapting an automobile suspension in real-time, comprising:
the instructions include instructions to identify the detected object as extending downwards a depth below a road surface.
Sivaraman teaches ([0028]): "In one embodiment roadway surface 124 may include one or more surface topology items, such as surface topology 130. Surface topology 130 may have a topology size 132. Topology size 132 may correspond to a height if surface topology 130 extends above roadway surface 124 or a depth if surface topology 130 corresponds to a depression below the top of roadway surface 124."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Sivaraman to provide instructions to identify the detected object as extending downwards a depth below a road surface. Anderson already provides object detection/identification, and Sivaraman provides an additional example of such detection/identification. Combining the teachings of Anderson and Sivaraman would be advantageous, as a detected object extending downwards a depth below a road surface could correspond to features such as potholes, cracks, or similar roadway hazards, as recognized by Sivaraman ([0028]). It is beneficial to identify these features, as potholes or cracks of sufficient size could cause significant damage to vehicles. Identification of such features allows for avoidance or other forms of mitigation (e.g., adjusting the ride height).

Regarding claim 5, Anderson and Sivaraman teach the aforementioned limitations of claim 4. However, Anderson does not teach adjusting the ride height upwards to a ride height greater than the depth of the object. Sivaraman further teaches:
the instructions include instructions to adjust the ride height upwards to a height greater than the depth of the object.
([0031]): "In one embodiment processor 106 may be configured to adjust one or more mechanical properties of one or more vehicle suspension devices 122A-B in response to data received from radar module 128 (e.g., topology size 132 and first distance 136)... Processor 106 may thus convert electronic surface topology and velocity data into one or more mechanical values by which one or more of vehicle suspension devices 122A-B should be adjusted to counteract surface topology 130 in advance of wheels 120A-B encountering surface topology 130." Sivaraman refers ([0028]) to a depression below the top of roadway surface 124 as an example of surface topology 130. Thus, in counteracting such a depression and in view of the teachings of Anderson which outright refer to ride height adjustment, the ride height is increased upwards to prevent damage to the vehicle (as a ride height on the level or lower than the depression would result in the wheels falling into the depression and potentially causing damage to the rest of the vehicle, namely the underside). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Sivaraman to further incorporate the teachings of Sivaraman to provide instructions to adjust the ride height upwards to a ride height greater than the depth of the object. Anderson ([0012]) already teaches the adjustment of ride height to safely pass over an object sitting on/above the roadway. Sivaraman provides directions to counteract surface topologies via vehicle suspension including topologies corresponding to potholes or cracks (i.e., objects extending downwards a depth below the surface). One of ordinary skill in the art would therefore be motivated to combine the ride height adjustment of Anderson with the below-surface topology counteraction of Sivaraman, as adjusting the ride height via the suspension is already taught by Anderson. It is highly advantageous to do so, as adjusting the ride height upwards greater than the depth of the object allows the vehicle to avoid falling in/scraping the roadway with the underside of the vehicle.

Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Abe et al. (JP2007062447A), hereinafter Abe.
Regarding claim 11, Anderson teaches the aforementioned limitations of claim 10. However, Anderson does not teach the identification of a second characteristic of a second vehicle, wherein the second characteristic of the second vehicle is a ride height of the second vehicle. Abe teaches a vehicle attitude control device for side collision, comprising:
the characteristic of the second vehicle is a ride height of the second vehicle.
Abe teaches ([0012]): "In order to achieve the above object, a vehicle control apparatus for side collision according to a third aspect of the invention detects vehicle height adjusting means for changing the ground height of the vehicle side portion, an object approaching the vehicle side surface, and detects the height of the bumper. Sensor means for detecting the vehicle, the vehicle height adjusting means, and a control device connected to the sensor means, the control device based on the information about the object from the sensor. When the vehicle is predicted to collide with the vehicle, the vehicle height adjusting means is operated to set the sill side of the side collision side vehicle that is predicted to collide with the height of the bumper of the collision predicted vehicle... since the side sill of the side collision side vehicle that is predicted to collide is moved to the height of the bumper of the collision protected vehicle, the bumper of the collision vehicle can always be received by the highly rigid side sill."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Abe to provide the identification of a second characteristic of a second vehicle, wherein the second characteristic of the second vehicle is a ride height of the second vehicle. Anderson is already concerned with adjusting ride height to avoid obstacles and reduce damage to the vehicle, and Abe provides the adjustment of ride height to reduce damage by matching the ride height of the vehicle to a detected ride height of a second vehicle. Combining the teachings of Anderson and Abe would be advantageous, as monitoring the ride height of another vehicle would allow for impact mitigation based on the ride height of another vehicle, as recognized by Abe ([0012]).

Regarding claim 12, Anderson and Abe teach the aforementioned limitations of claim 11. However, Anderson does not teach adjusting the ride height of the vehicle to match the ride height of the second vehicle. Abe further teaches:
in the instructions include instructions to adjust the ride height of the vehicle to match the ride height of the second vehicle.
Abe teaches ([0012]): "In order to achieve the above object, a vehicle control apparatus for side collision according to a third aspect of the invention detects vehicle height adjusting means for changing the ground height of the vehicle side portion, an object approaching the vehicle side surface, and detects the height of the bumper. Sensor means for detecting the vehicle, the vehicle height adjusting means, and a control device connected to the sensor means, the control device based on the information about the object from the sensor. When the vehicle is predicted to collide with the vehicle, the vehicle height adjusting means is operated to set the sill side of the side collision side vehicle that is predicted to collide with the height of the bumper of the collision predicted vehicle... since the side sill of the side collision side vehicle that is predicted to collide is moved to the height of the bumper of the collision protected vehicle, the bumper of the collision vehicle can always be received by the highly rigid side sill." For clarity, the Examiner has interpreted the ‘side collision side vehicle that is predicted to collide’ to be a host vehicle, while ‘the collision predicted vehicle’ is a second vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Abe to provide instructions to adjust the ride height of the vehicle to match the ride height of the second vehicle. Anderson is already concerned with adjusting ride height to avoid obstacles and reduce damage to the vehicle, and Abe provides the adjustment of ride height to reduce damage by matching the ride height of the vehicle to a detected ride height of a second vehicle. Including the instructions of Abe would be beneficial, as doing so would allow for the arrangement of impact on a specific region (i.e., the "highly rigid side sill"). This allows for the isolation of damage to a specific region, and may even serve to mitigate overall collision effects through absorbing the brunt of the damage.

Regarding claim 14, Anderson teaches the aforementioned limitations of claim 9. Anderson further teaches:
the instructions include instructions to identify ... a position of the second vehicle relative to the vehicle,
Anderson teaches ([0008]): "In some embodiments, detecting the possibility or likelihood of an imminent collision includes detecting an object in a vehicle's predicted trajectory…" Anderson further teaches ([0012]): “In some embodiments, in the instance that the object is a pedestrian… In some embodiments, the controller is capable of detecting a position and or size of the pedestrian… In some embodiments, the object is a second vehicle in front.”
and to adjust the ride height of the vehicle based on … the position of the second vehicle.
([0065]): "Using at least one active suspension system of at least one wheel of the first vehicle to induce a predetermined motion in the vehicle body of the first vehicle to inform an occupant of the first vehicle of the approaching second vehicle." ([0066]): "The predetermined motion may, for example, simulate kneeling by for example lowering a corner of the vehicle or by rocking from side to size.”
However, Anderson does not teach the identification of a second characteristic of a second vehicle, wherein the second characteristic of the second vehicle is a ride height of the second vehicle; nor does Anderson teach adjusting the ride height of the vehicle based on the ride height of the second vehicle. Abe teaches a vehicle attitude control device for side collision, comprising:
the instructions include instructions to identify a ride height of the second vehicle…
Abe teaches ([0012]): "In order to achieve the above object, a vehicle control apparatus for side collision according to a third aspect of the invention detects vehicle height adjusting means for changing the ground height of the vehicle side portion, an object approaching the vehicle side surface, and detects the height of the bumper. Sensor means for detecting the vehicle, the vehicle height adjusting means, and a control device connected to the sensor means, the control device based on the information about the object from the sensor. When the vehicle is predicted to collide with the vehicle, the vehicle height adjusting means is operated to set the sill side of the side collision side vehicle that is predicted to collide with the height of the bumper of the collision predicted vehicle... since the side sill of the side collision side vehicle that is predicted to collide is moved to the height of the bumper of the collision protected vehicle, the bumper of the collision vehicle can always be received by the highly rigid side sill."
and to adjust the ride height of the vehicle based on the ride height of the second vehicle
Abe teaches ([0012]): "In order to achieve the above object, a vehicle control apparatus for side collision according to a third aspect of the invention detects vehicle height adjusting means for changing the ground height of the vehicle side portion, an object approaching the vehicle side surface, and detects the height of the bumper. Sensor means for detecting the vehicle, the vehicle height adjusting means, and a control device connected to the sensor means, the control device based on the information about the object from the sensor. When the vehicle is predicted to collide with the vehicle, the vehicle height adjusting means is operated to set the sill side of the side collision side vehicle that is predicted to collide with the height of the bumper of the collision predicted vehicle... since the side sill of the side collision side vehicle that is predicted to collide is moved to the height of the bumper of the collision protected vehicle, the bumper of the collision vehicle can always be received by the highly rigid side sill." For clarity, the Examiner has interpreted the ‘side collision side vehicle that is predicted to collide’ to be a host vehicle, while ‘the collision predicted vehicle’ is a second vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Abe to provide instructions to identify a ride height of the second vehicle and to adjust the ride height of the vehicle based on the ride height of the second vehicle. Anderson is already concerned with adjusting ride height to avoid obstacles and reduce damage to the vehicle, and Abe provides the adjustment of ride height to reduce damage by matching the ride height of the vehicle to a detected ride height of a second vehicle. Combining the teachings of Anderson and Abe would be advantageous, as monitoring the ride height of another vehicle would allow for impact mitigation based on the ride height of another vehicle, as recognized by Abe ([0012]). Further, doing so would allow for the arrangement of impact on a specific region (i.e., the "highly rigid side sill"). This allows for the isolation of damage to a specific region, and may even serve to mitigate overall collision effects through absorbing the brunt of the damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christoff et al. (US 9,643,466 B1) teaches control of an adjustable ride height suspension including a damper and an actuator. Miska et al. (US 2017/0326937 A1) teaches a method of controlling a suspension system of a vehicle and mitigating the effects of driving over a road surface topology corresponding to a harmonic event (e.g., sinusoidal bumps in the road).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669